Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 6/29/2022 is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner thanks Applicant for amending the claims to overcome the previous grounds of rejection under 35 U.S.C. 112(b). Examiner has performed an updated analysis of the claims as a result of the amendments submitted. Please see below. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Element 160 shown in Figures 2-5 and 7. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
The following claim limitations are considered to invoke 112(f), with their corresponding structure found in the Specification as indicated below:
Claim 1:
a first displacement means. When looking to the specification, the first displacement means (34, 36) is described to be a two-dimensional xz translation mechanism in the worktable, or the worktable is configured to be displaceable in one direction and the cutting wheel in the second direction, controlled by the controller or joystick 44 (Specification Page 14, lines 11-23; Page 10, lines 7-12).
a second displacement means for producing relative movement between the workpiece and cutting wheel. When looking to the specification, the second displacement means (34, 36) is described to be a two-dimensional xz translation mechanism in the worktable, or the worktable is configured to be displaceable in one direction and the cutting wheel in the second direction controlled by the controller or joystick 44 (Specification Page 14, lines 11-23; Page 10, lines 7-12; Specification Page 6, lines 8-23). 
a test specimen positioning device (…). Examiner notes that this limitation includes a generic placeholder (device) coupled with a function (positioning) preceded by a non-structural modifier (test specimen) that does not have any generally understood structural meaning in the art, and thus invokes 35 U.S.C. 112(f); see MPEP 2181 (I)(C). When looking to the specification, the test specimen positioning device (element 50) is described to be a stepping motor and worm drive driven by the stepping motor, and a fixing plate and rotary housing, in addition to supply lines (160); please see Specification Page 8, lines 6-17 and Page 16, lines 8-20, as well as originally filed claims 7, 9, and 10. This limitation shall be construed to cover the structure described in the specification and equivalents thereof.  
a clamping means. Examiner notes that although the limitation recites the language ‘means for’ which is presumed to invoke 112(f) interpretation, the clamping means is not being interpreted under 112(f) as the ‘clamping means’ is not recognized as a generic placeholder. The previous interpretation is withdrawn herein. 
a first mechanical rotating means. Examiner notes that the first mechanical rotating means is a substructure of the test specimen positioning device. When looking to the specification, the  first mechanical rotating means (element 52) of the test specimen positioning device is described to be a stepping motor and worm drive driven by the stepping motor, in addition to a plate and rotary housing table; see claim 2 and Specification, Page 8, lines 6-17. 
a lifting mechanism. When looking to the specification, the lifting mechanism is described to be element 26 in Figure 2, and a pivoting mechanism of a rod (page 14, lines 5-9). 
Claim 2:
a second mechanical rotating means. When looking to the specification, the  second mechanical rotating means (element 56) comprises a drive plate and a quick change plate, including quick release connections (see original claim 10); see also 2-phase stepping motor which drives a pinion via motor shaft (Page 15, lines 9-13 and Page 16, lines 26-32).
Claim 13:
one or more manual control elements for manually driving. When looking to the specification, the one or more manual elements for manually driving are described as control knobs or joysticks (Page 10, lines 7-12; Page 17, lines 12-20).
Claim 15:
a diameter measuring device adapted to measure the diameter of the cutting wheel. When looking to the specification, the diameter measuring device is described as a laser measuring device (48; see page 14, lines 25-30).
Claim 17:
a clamping means. Examiner notes that although the limitation recites the language ‘means for’ which is presumed to invoke 112(f) interpretation, the clamping means is not being interpreted under 112(f) as the ‘clamping means’ is not recognized as a generic placeholder. The previous interpretation is withdrawn herein.
a first means for mechanically positioning the test specimen along a first translation direction and additionally about at least one rotation axis. When looking to the specification, the first displacement means (34, 36) is described to be a two-dimensional xz translation mechanism in the worktable, or the worktable is configured to be displaceable in one direction and the cutting wheel in the second direction, controlled by the controller or joystick 44; see also  2-phase stepping motor which drives a pinion via  motor shaft (Specification Page 14, lines 11-23; Page 10, lines 7-12; Specification Page 8, lines 6-17; Page 15, lines 9-13 and Page 16, lines 26-32).
a second means for mechanically positioning the test specimen or cutting wheel along a second translational direction. When looking to the specification, the second means for mechanically positioning the test specimen (34, 36) is described to be a two-dimensional xz translation mechanism in the worktable, or the worktable is configured to be displaceable in one direction and the cutting wheel in the second direction controlled by the controller or joystick 44 (Specification Page 14, lines 11-23; Page 10, lines 7-12; Specification Page 6, lines 8-23). 
a lifting mechanism When looking to the specification, the lifting mechanism is described to be element 26 in Figure 2, and a pivoting mechanism of a rod (page 14, lines 5-9). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims 2-4, 6-11, 13-15, and 18-23 inherit the rejections of independent claims 1 and 17 and are thus also rejected under 35 U.S.C. 112. 
Regarding claim 1, the combination of the following limitations render the scope of the claim indefinite:
a) A first displacement means to displace the work table or the cutting wheel in a first direction
b) A second displacement means to displace the work table or cutting wheel in a second direction
c) wherein the worktable is displaceable by at least one of the first displacement means or the second displacement means
	i) the work table comprises a two-dimensions xz-translational mechanism or
ii) the work table is configured to be displaceable in the first direction and the cutting wheel is displaceable in the second direction.
Upon consideration of the claims, limitations i) and ii) do not necessarily narrow the first or second displacement means, and may be structures independent of the first and second displacement means. The claim does not include a correlation therebetween. Examiner consulted the specification to gather information regarding the possible displacement mechanisms, and given the variety of options and combinations disclosed in the Specification, it is unclear what is intended to be claimed and supported by the Specification. Furthermore, these limitations are being interpreted under 35 U.S.C. 112(f), wherein the Specification indicates a correlation between limitations i), ii) and the first and second displacement means; see Page 6, lines 8-23. Under this supported interpretation, a subsequent issue arises. Limitations a) and b) recite alternatives, wherein one possible scope includes the first and second displacement means only displacing a cutting wheel. This is in direct conflict with limitations c), i), and ii), which require that the work table is displaceable in at least one direction, by at least one of the first or second displacement means. The claimed invention is rendered indefinite because it is not clear what structure is imparted into the claimed invention. 
For the purposes of examination, Examiner is interpreting the claim scope to include a first displacement means to produce relative displacement between the cutting wheel and the test specimen in a first direction, a second displacement means to produce relative displacement between the cutting wheel and the test specimen in a second direction; wherein the worktable is displaceable by at least the first displacement means. Furthermore, both first and second displacement means may displace the work table, by which the work table comprises a two-dimensional xz-translation mechanism; alternatively, the first displacement means displaces the work table in the first direction and the second displacement means displaces the cutting wheel in the second direction. Examiner recommends reciting Applicant’s intended claim scope. 
Regarding claim 17, limitations similar to those addressed in the claim 1 rejection above are recited in claim 17; the scope of the claimed invention is indefinite. Claim 17 recites ‘a first means for mechanically positioning…along a first direction’ and ‘a second means for mechanically positioning…along a second direction’. However, in the limitations narrowing the ‘second means for mechanically positioning’, there is an additional recitation of ‘for producing a relative displacement….in the first and second translational directions’. The second means only positions elements along the second direction. Given the variety of combinations recited and disclosed embodiments, it is unclear what is being imparted into the claimed invention. 
Further regarding claim 17, the limitations which establish and narrow a machine housing and a program controller reference ‘means’ without specifically calling out which means is being referred to antecedently. For example, “a machine housing accommodating…the means for mechanically positioning the test specimen along the first and second translational directions”. Examiner notes that only the first means for mechanically positioning is limited to the test specimen; the second means may alternatively position the cutting wheel. Examiner recommends reciting ‘the first and second means for mechanically positioning…’ in a non-limiting manner, i.e. not solely the test specimen. Furthermore, it is unclear which means is being narrowed by the recitation ‘a program controller that controls the first and second means and the first rotating means’. There is no previous recitation of ‘first rotating means’; is this limiting the rotation of the worktable or the rotation of the cutting wheel? The first means for mechanically positioning also recites language of ‘and additionally at least one rotation axis’. Please amend to reflect Applicant’s intent. For the purpose of examination, Examiner is interpreting this limitation mean that the controller could control either rotation axis of the test specimen or cutting wheel.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 9, 11, 13, 14, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guazzoni (US 10,675,780) in view of Soukiassian (US 7000658), and in further view of Niemeyer (US 20130273811).
Regarding claim 1, Guazzoni (US 10,675,780) discloses a wet abrasion cut-off machine using a rotating abrasive cutting wheel for making separating cuts in a test specimen in a closable working space (wherein slab 3 is cut into tiles 8, see Col. 28, lines 59-61; wherein Examiner recognizes the intended use of the apparatus, however under broadest reasonable interpretation, a workpiece may also be considered a test specimen, and prior art discloses cutting tiles 8 from slab 3, i.e. making separating cuts in a workpiece; wherein the operation is wet abrasion due to the cooling fluid supplied via lines, see Col. 20, lines 1-12; see also Col. 22, lines 55-65; see also disc 35), comprising:
an abrasive cut-off cutting wheel (35) to make a plurality of separating cuts at different angles in a test specimen (slab 3, see tiles 8 of the slab 3), and a drive motor for driving the cutting wheel (see Col. 6, lines 32-37 regarding the drive of the disc; see also Col. 18, lines 54-57; Col. 21, lines 50-52; see also Col. 21, lines 20-26: the cutting disc 35 can be moved according to an additional direction of movement, indicated in the figures with the double arrow R, to make inclined cuts with respect to the vertical, horizontal cuts, drilling operations; see also oblique cuts disclosed in Col. 29, lines 47-53);
coolant nozzles for cooling the cutting wheel and the test specimen when performing the separating cuts in the working space (Col. 20, lines 1-12: a plurality of supply lines for transporting a cooling fluid at the machining tool are connected to the electrospindle; these supply lines preferably comprise at least one electrical supply line and at least one supply line of a cooling fluid, for example water, intended to cool the machining tool driven by the first electrospindle 11; Col. 20, lines 43-49: the gear motor 31 is ring-shaped and comprises a central through hole 32 in which electrical power cables and the ducts, i.e. nozzles, for supplying the cooling fluid (not illustrated); Col. 25, lines 33-38: a through opening 100 for the passage of power supply and cooling lines of the electrospindles); 
a work table (2/4a) for fixing the test specimen to be processed, the work table defining an xz-plane (machine 1 comprises a working plane 2 configured to support the slab material 3 to be machined; wherein the working plane is defined by the upper surface 4a of conveyor belt 4; see Col. 18, lines 19-34 and 46-49);
a first displacement means to displace the work table or the cutting wheel in a first direction in the xz-plane (plane defined by upper surface 4a and plane 2) for producing a relative displacement between the test specimen (3) and the cutting wheel (35) in the first direction in the xz-plane in order to position the test specimen for separating cuts with the cutting wheel in the first direction in the xz-plane relative to the cutting wheel (Regarding the movement of the workpiece 3 relative to the cutting disc 35, see Col. 18, lines 25-34 and 46-49, Col. 28 lines 49-61: wherein there is movement along the X direction, due to the conveyor belt for feeding the slab material; see also Figure 7a for view of plane 2; furthermore the working plane 2 can be motorised and rotatable about the vertical direction, in which case the conveyor belt 4 table with is equipped with a suitable moving apparatus; see also Col. 29, lines 43-46; Regarding the movement of the cutting disc 35 relative to the workpiece 3: machine 1 further comprises a moving apparatus 14, i.e. motorized carriage 18, configured to move electrospindle 11 and equipment 12 in parallel to working plane 2 and along directions perpendicular to one another, see FIGS. 1 and 6; the translation directions perpendicular to one another and parallel to the working plane 2 are X direction or Y direction, see Col. 19, lines 1-10);
a second displacement means to displace the work table or the cutting wheel in a second direction in the xz-plane for producing a relative displacement between the test specimen and the cutting wheel in the second direction in the xz-plane perpendicularly to the first direction in order to position the test specimen for separating cuts with the cutting wheel in the first and second directions in the xz-plane relative to the cutting wheel (wherein the cutting disc is displaceable in the X, Y, and Z directions, and is also rotatable, due to the moving apparatus 14; wherein the slab 3 is displaceable along the conveyor belt 4 on plane 2, in addition to being rotatable; i.e. the prior art discloses at least two directions of displacement between the cutting wheel 35 and slab 3 using at least two displacement means; see also Col. 19, lines 15-17 and 24-31);
wherein the work table is displaceable by at least one of the first displacement means or the second displacement means (wherein the upper surface 4a/plane 2 is displaceable by a moving conveyor belt), and wherein 
i) the work table comprises a two-dimensional xz-translational mechanism or 
ii) the work table is configured to be displaceable in the first direction (X direction via conveyor 4; see Col. 29, lines 40-46) and the cutting wheel is displaceable in the second direction, in order to accomplish two-dimensional translation relative positioning in the xz-plane between the cutting wheel and the test specimen (cutting disc 35 is displaceable in at least the X and Y directions, disclosed in Col. 28, line 62-Col. 29, line 3; see also Col. 29, line 19-31 and 47-54); 
a lifting mechanism for setting the cutting wheel on the test specimen in a y-direction perpendicularly to the xz-plane (wherein the equipment 12 is movable along the vertical Z axis, see Col. 12, lines 17-25) for performing separating cuts in the test specimen (3) using the cutting wheel (35) by introducing the rotating cutting wheel into the test specimen in an advancement direction (parallel to Z direction) perpendicular to the rotation axis of the cutting wheel (see  Figures 7a-7h), while the separating cut with the cutting wheel is made through grinding or abrasive removal of the material of the test specimen (see Col. 31, lines 54-58 regarding types of cuts; Col. 32, lines 16-25 and 37-43); and 
a program controller (72) that controls the first and second displacement means and the first rotating means and that is configured to automatically control the relative displacement in the first and second directions and the rotation of the test specimen about the first rotation axis prior to and between separating cuts, such that a plurality of separating cuts at different positions in the xz-plane and with different rotational positions of the test specimen are successively controlled automatically, allowing to execute separation tasks in the form of separating a plurality of sample portions (see tiles 8) from the test specimen (of slab 3) with the separating cuts at the different angles with different cuts effected automatically (wherein the operation and control unit 72 is capable of performing the claimed function, as the unit 72 is programmed to make a variety of cuts of tiles 8 from slab 3; wherein Col. 30, lines 51-55 disclose a wide range of dimensions of the tiles 8, wherein Col. 21, lines 14-19 disclose varying the angle of inclination; wherein Col. 28, lines 41-44 disclose the operation and control unit 72 is programmed to control the machine in carrying out the required machining functions on the slab 3; see also Col. 32, lines 16-25 disclosing that control unit 72 moves the apparatus elements between an operative position and non-operative position; Col. 32, lines 32-36; wherein Col. 31, lines 65-67 disclose modifying the position of the slab material 3; see also Col. 29, lines 47-60 and Col. 32, lines 32-58 regarding the operation and control unit 72; furthermore, the manipulator 39/40 can be used to move the tiles or slab in order to position the workpieces, see Col. 14, lines 58-67; see also Col. 13, lines 37-61 regarding the types of cuts and the control thereof; see also Col. 22, lines 20-22).
There are multiple elements of Guazzoni which are used to position the slab (3), including the manipulator (39) and a rotatable table element; see Col. 18 lines 46-49, Col. 32, lines 1-15. Guazzoni further discloses a first mechanical rotating means for rotatably positioning the test specimen about a first rotation axis prior to or between performing separating cuts, wherein the first rotation axis is perpendicular to the xz-plane (Regarding the movement of the workpiece 3: the working plane 2 can be motorised and rotatable about the vertical direction, in which case it is necessary to equip the conveyor belt 4 or table with a suitable moving apparatus; wherein the ‘prior to or between performing separating cuts’ is considered functional language as to how the device is used, wherein the apparatus of Guazzoni may position the workpiece during an operational mode and non-operational mode). 
 However, Guazzoni is silent regarding the comprehensive structure of the rotatable moving apparatus disclosed above, and how the rotating means is attached to the apparatus; therefore, Guazzoni does not explicitly teach a test specimen positioning device releasably clamped onto the work table and including a clamping means for clamping the test specimen and the above first mechanical rotating means; and wherein the above first mechanical rotating means rotatably positions the test specimen while clamped in the clamping means. 
From the same or similar field of endeavor of cutting a workpiece with an adjustable workpiece holder, Soukiassian (US 7000658) teaches a test specimen positioning device (3) releasably clamped onto the work table (please refer to Figure 1) and including 
a clamping means for clamping the test specimen (see clamps 45 gripping the workpiece 46) and 
a first mechanical rotating means (see fence 40, slots 44, protractor 42) for rotatably positioning the test specimen clamped in the clamping means (45) about a first rotation axis prior to or between performing separating cuts, wherein the first rotation axis is perpendicular to the xz-plane (Guazzoni and Soukiassian both teach a structure for supporting and rotating a workpiece about a vertical axis, i.e. the table top 3 is analogous to a ‘suitable moving apparatus’ of Guazzoni. Soukiassian teaches the table top 3 may be removably clamped from a frame; wherein table top 3 includes clamps 45, fence 40, slots 44, and protractor 42; wherein table top 3 is placed on frame 2 and rests on bushings 56, and nut 52 fits into the central recess in the under surface of table top 3, clamping and securing the table top 3 thereto; wherein table top 3 is rotated by handle 48; wherein the angle of the cut is also set by using manual protractor 42 and fence 40 and bolts through slots 44, see Figure 4; see at least Col. 3 line 60-Col. 4, line 9; see Col. 5, lines 6-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the positioning device of Soukiassian into the workpiece supporting and rotating element of Guazzoni. Guazzoni suggests a rotating structure in a non-limiting manner and intimates alternatives and variants (Guazzoni: Col. 33, lines 20-25), wherein Soukiassian provides a specific structure with advantageous precision control (see Abstract of Soukiassian). One would be motivated to do so because the combination would provide accurate adjustment of a workpiece during a cutting operation (see Abstract of Soukiassian and Col. 1, lines 55-59 and Col. 5, lines 6-16). This modification would be recognized as combining a known structure, i.e. an adjustable table clamp assembly, into a similar cutting abrasion device in the same manner and would yield predictable results with a reasonable expectation of success. 
However, modified Guazzoni does not explicitly teach that the apparatus is contained within a machine housing. Specifically, modified Guazzoni does not explicitly teach a closed working space, i.e. a machine housing accommodating the cutting wheel, the work table, and the test specimen positioning device, wherein the machine housing comprises a covering hood closing the working space while the separating cuts are made and allowing a user to access the test specimen positioning device and the test specimen prior to and after making the separating cuts.
However, from the same or similar field of endeavor, Niemeyer teaches a closed working space, i.e. a machine housing accommodating the cutting wheel, the work table, and the test specimen positioning device, wherein the machine housing comprises a covering hood closing the working space while the separating cuts are made and allowing a user to access the test specimen positioning device and the test specimen prior to and after making the separating cuts; and a closed hood during operation (please refer to the housing and interior chamber 116, closable by safety doors 118 in Figure 1; wherein the tool on turret 108 and workpiece holding chucks 110, 112 are contained within the chamber 116; wherein [0038] teaches that the user is present during operation, i.e. therein providing access to a user through doors 118).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the housing chamber of Niemeyer into the invention of modified Guazzoni. One would be motivated to do so in order to prevent injury to a user and reduce interference during operation of the numerically controlled machine, thus increasing accuracies and mitigating costs cause by operator errors; see Niemeyer [0038]. Furthermore, Guazzoni initially contemplates a closed protective casing of other elements (Col. 15, lines 56-59), wherein the combination of Niemeyer into the invention of modified Guazzoni would further bolster protection of the both an operator and the apparatus, thus lengthening the lifespan of the apparatus and reducing costs to replace or maintenance parts. 
Regarding claim 6, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the first mechanical rotating means includes a fixing plate clamped in grooves of the work table by means of clamping elements (please refer to the combination statement of claim 1, in addition to the slots 44, fence 40, clamps 45, table 3, and frame 2 of Soukiassian; see also the conveyor surface 4a, wherein the combination as applied to claim 1 teaches this limitation).
Regarding claim 9, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the test specimen positioning device comprises flexibly routed supply lines which are routed so as to be flexible about the y-direction perpendicular to the xz-plane (Guazzoni: please see at least Col. 20, lines 1-12 regarding the supply lines; Examiner notes that the conveyor belt 4 also receives electrical power from supply lines, please also refer to Niemeyer, wherein the apparatus is configured as a machine housing with internal elements, i.e. the base portion also receives electrical supply lines).
Regarding claim 11, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the machine housing also accommodates the flexibly routed supply lines (please refer to the combination statement of claim 1, regarding the internal housing as incorporated; see also Col. 20, lines 1-12 of Guazzoni regarding the supply lines).
Regarding claim 13, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches further comprising one or more manual control elements for manually driving at least one of the first displacement means or the second displacement means and at least one of the first mechanical rotating means or a second mechanical rotating means so as to be able to manually set desired separating cuts (please refer to at least the combination statement of claim 1, wherein the protractor 42 and fence 44 of Soukiassian is incorporated and considered a manual control element for rotation, in addition to handle 48 for displacement).
Regarding claim 14, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein, for programming the desired separating cuts, the starting position in at least one of the first direction or the second direction in the xz-plane and with respect to at least one of the first rotational position of the test specimen or the second rotational position of the test specimen for the respective separating cut is set manually using the one or more manual control elements, and is stored, and the associated separating path and optionally further separation parameters are programmed into the program controller as numerical values (wherein the combination of claim 1 as applied above teaches the structure required to perform the claimed function; wherein the protractor 42 and fence 44 of Soukiassian provides manual control elements for positioning the slab workpiece 3; Guazzoni: wherein the program and control unit 72 is used to control the cutting operation, including paths and inclination angles of the cutting disc 35; wherein Guazzoni Col. 5, lines 29-55 described the axes, working configuration of the machine, coordinate system used to control and support the cutting disc; see also Col. 6, lines 17-18 regarding the operator interface; wherein Col. 28, lines 41-49 describe the programming to control the machine operations; see also Col. 32, line 66-Col. 33, line 6).
Regarding claim 17,  Guazzoni discloses a wet abrasion cut-off machine using a rotating abrasive cut-off wheel for making separating cuts in a test specimen in a closable working space (wherein slab 3 is cut into tiles 8, see Col. 28, lines 59-61; wherein Examiner recognizes the intended use of the apparatus, however under broadest reasonable interpretation, a workpiece may also be considered a test specimen, and prior art discloses cutting tiles 8 from slab 3, i.e. making separating cuts in a workpiece; wherein the operation is wet abrasion due to the cooling fluid supplied via lines, see Col. 20, lines 1-12; see also Col. 22, lines 55-65), and comprising:
an abrasive cut-off cutting wheel (35) to make a plurality of separating cuts at different angles in a test specimen (slab 3, see tiles 8 of the slab 3) and a drive motor for driving the cutting wheel (see Col. 6, lines 32-37 regarding the drive of the disc; see also Col. 18, lines 54-57; Col. 21, lines 50-52; see also Col. 21, lines 20-26: the cutting disc 35 can be moved according to an additional direction of movement, indicated in the figures with the double arrow R, to make inclined cuts with respect to the vertical, horizontal cuts, drilling operations; see also oblique cuts disclosed in Col. 29, lines 47-53);
coolant nozzles for cooling of the cutting wheel and the test specimen when performing the separating cuts in the closed working space (Col. 20, lines 1-12: a plurality of supply lines for transporting a cooling fluid at the machining tool are connected to the electrospindle; these supply lines preferably comprise at least one electrical supply line and at least one supply line of a cooling fluid, for example water, intended to cool the machining tool driven by the first electrospindle 11; Col. 20, lines 43-49: the gear motor 31 is ring-shaped and comprises a central through hole 32 in which electrical power cables and the ducts, i.e. nozzles, for supplying the cooling fluid (not illustrated); Col. 25, lines 33-38: a through opening 100 for the passage of power supply and cooling lines of the electrospindles);
a first means for mechanically positioning the test specimen along a first translational direction in an xz-plane and additionally at least one rotation axis, a work table (2/4a), wherein the at least one rotation axis is a vertical axis (see Col. 18, lines 25-34 and 46-49, Col. 28 lines 49-61: wherein there is movement along the X direction, due to the conveyor belt for feeding the slab material; see also Figure 7a for view of plane 2; furthermore the working plane 2 can be motorised and rotatable about the vertical direction, in which case the conveyor belt 4 table with is equipped with a suitable moving apparatus; see also Col. 29, lines 43-46); 
a second means for mechanically positioning the test specimen or the cutting wheel along a second translational direction in the xz-plane perpendicularly to the first translational direction, for producing a relative displacement between the test specimen and the cutting wheel in the first and the second translational direction (Regarding the movement of the cutting disc 35 relative to the workpiece 3: machine 1 further comprises a moving apparatus 14, i.e. motorized carriage 18, configured to move electrospindle 11 and equipment 12 in parallel to working plane 2 and along directions perpendicular to one another, see FIGS. 1 and 6; the translation directions perpendicular to one another and parallel to the working plane 2 are X direction or Y direction, see Col. 19, lines 1-10);
wherein i) the test specimen is translated along the first and second translational directions or 
ii) the test specimen is translated along the first translational direction ((X direction via conveyor 4; see Col. 29, lines 40-46) and the cutting wheel is translated along the second translation direction (cutting disc 35 is displaceable in at least the X and Y directions, disclosed in Col. 28, line 62-Col. 29, line 3; see also Col. 29, line 19-31 and 47-54),
a lifting mechanism for setting the cutting wheel on the test specimen to perform separating cuts in the positioned test specimen using the cutting wheel (wherein the equipment 12 is movable along the vertical Z axis, see Col. 12, lines 17-25), by introducing the rotating cutting wheel (35) into the test specimen (3) in an advancement direction (parallel to Z direction) perpendicular to a rotation axis of the cutting wheel (See Figures 7a-7h), while the separating cut with the cutting wheel is made through grinding or abrasive removal of the material of the test specimen (see Col. 31, lines 54-58 regarding types of cuts; Col. 32, lines 16-25 and 37-43); and 
a program controller (72) that controls the first and second means and the first rotating means and that is configured to automatically control the relative displacement in the first and second translational directions and the rotation of the test specimen about the first rotation axis prior to and between separating cuts, such that a plurality of separating cuts at different positions in the xz-plane and with different rotational positions of the test specimen are successively controlled automatically, allowing to execute separation tasks in the form of separating a plurality of sample portions (tiles 8) from the test specimen (slab 3) with separating cuts at different angles with different cuts effected automatically (wherein the operation and control unit 72 is capable of performing the claimed function, as the unit 72 is programmed to make a variety of cuts of tiles 8 from slab 3; wherein Col. 30, lines 51-55 disclose a wide range of dimensions of the tiles 8, wherein Col. 21, lines 14-19 disclose varying the angle of inclination; wherein Col. 28, lines 41-44 disclose the operation and control unit 72 is programmed to control the machine in carrying out the required machining functions on the slab 3; see also Col. 32, lines 16-25 disclosing that control unit 72 moves the apparatus elements between an operative position and non-operative position; Col. 32, lines 32-36; wherein Col. 31, lines 65-67 disclose modifying the position of the slab material 3; see also Col. 29, lines 47-60 and Col. 32, lines 32-58 regarding the operation and control unit 72; furthermore, the manipulator 39/40 can be used to move the tiles or slab in order to position the workpieces, see Col. 14, lines 58-67; see also Col. 13, lines 37-61 regarding the types of cuts and the control thereof; see also Col. 22, lines 20-22).
There are multiple elements of Guazzoni which are used to rotatably position and translate elements, including positioning/displacing the slab (3) in plane (2)  using the rotatable table element and conveyor belt, in addition to positioning the cutting wheel using moving apparatus (14); see Col. 18 lines 46-49, Col. 32, lines 1-15. 
 However, Guazzoni is silent regarding the comprehensive structure of the rotatable moving apparatus disclosed above, and how the rotating means is attached to the apparatus; therefore, Guazzoni does not explicitly teach a clamping means for clamping the test specimen; using the first and second means for mechanically positioning the test specimen, as pointed out above, when the test specimen is clamped in the clamping means on top of the work table.
From the same or similar field of endeavor of cutting a workpiece with an adjustable workpiece holder, Soukiassian (US 7000658) teaches a clamping means for clamping the test specimen (see clamps 45 gripping the workpiece 46) and 
means for mechanically positioning the test specimen when the test specimen is clamped in the clamping means on top of the work table (wherein the clamps 45 are used when positioning the workpiece; wherein table top 3 includes clamps 45, fence 40, slots 44, and protractor 42; wherein the angle of the cut is also set by using manual protractor 42 and fence 40 and bolts through slots 44, see Figure 4; see at least Col. 3 line 60-Col. 4, line 9; see Col. 5, lines 6-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the clamping means of Soukiassian into the workpiece supporting and rotating element of Guazzoni. Guazzoni suggests a structure for supporting the slab in a non-limiting manner and intimates alternatives and variants (Guazzoni: Col. 33, lines 20-25), wherein Soukiassian provides a specific structure with advantageous precision control (see Abstract of Soukiassian). One would be motivated to do so because the combination would provide accurate adjustment of a workpiece during a cutting operation (see Abstract of Soukiassian and Col. 1, lines 55-59 and Col. 5, lines 6-16). This modification would be recognized as combining a known structure, i.e. an adjustable clamp assembly, into a similar cutting abrasion device in the same manner and would yield predictable results with a reasonable expectation of success. 
However, modified Guazzoni does not explicitly teach that the apparatus is contained within a machine housing. Specifically, modified Guazzoni does not explicitly teach a closable working space, i.e. a machine housing accommodating the cutting wheel, the work table, and the means for mechanically positioning the test specimen along the first and second translational directions, wherein the machine housing comprises a covering hood closing the working space while the separating cuts are made and allowing a user to access the test specimen positioning device and the test specimen prior to and after making the separating cuts; and thus operating when the hood is closed.
However, from the same or similar field of endeavor, Niemeyer teaches a closable working space, i.e. a machine housing accommodating the cutting wheel, the work table, and the means for mechanically positioning the test specimen along the first and second translational directions, wherein the machine housing comprises a covering hood closing the working space while the separating cuts are made and allowing a user to access the test specimen positioning device and the test specimen prior to and after making the separating cuts; and thus operating when the hood is closed (please refer to the housing and interior chamber 116, closable by safety doors 118 in Figure 1; wherein the tool on turret 108 and workpiece holding chucks 110, 112 are contained within the chamber 116; wherein [0038] teaches that the user is present during operation, i.e. therein providing access to a user through doors 118).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the housing chamber of Niemeyer into the invention of modified Guazzoni. One would be motivated to do so in order to prevent injury to a user and reduce interference during operation of the numerically controlled machine, thus increasing accuracies and mitigating costs cause by operator errors; see Niemeyer [0038]. Furthermore, Guazzoni initially contemplates a closed protective casing of other elements (Col. 15, lines 56-59), wherein the combination of Niemeyer into the invention of modified Guazzoni would further bolster protection of the both an operator and the apparatus, thus lengthening the lifespan of the apparatus and reducing costs to replace or maintenance parts. 
Regarding claim 18, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the lifting mechanism is lowered by pivoting movement about a pivot axis offset from the rotation axis of the cutting wheel (Guazzoni: wherein the cutting wheel 35 is also lowered to the slab 3 by pivotal motion about a pivot axis which is offset from the rotation axis of the cutting wheel, see Figure 7E and 7F in comparison with Figure 7C and 7G).
Regarding claim 19, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the cutting wheel is not rotatable about an axis perpendicular to the rotation axis of the cutting wheel (Guazzoni: wherein the supporting equipment includes a braking device configured to prevent relative rotation movement, see Col. 14, lines 14-20; see also Col. 28, lines 6-20; furthermore, the cutting wheel 35 is in a locked configuration when operating so as to not displace the cutting wheel as it encounters a slab; see Col. 24, lines 14-18; wherein the claim limitation is broad enough such that the prior art teaches the claimed invention). 
Regarding claim 20, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the wet abrasion cut-off machine is at least a 4-axes cut-off machine (see Guazzoni: wherein one axis is the axis of rotation for the workpiece, parallel to the z direction; a second axis is the workpiece moving along the x direction via conveyor belt; the cutting disc moves along the X and Y directions, in addition to lowering in the Z direction; wherein the cutting disc may also pivot and adjust inclination, see Figures 7A-7G).
Regarding claim 21, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the separating cuts of the test specimen are automatically performed without manual user intervention (please refer to the control unit 72 of the apparatus of Guazzoni, in addition to Col. 14, lines 58-67 describing the autonomous dedicated actuator devices; see also Col 32, lines 5-10).
Regarding claim 22, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the lifting mechanism sets the cutting wheel on the test specimen in a direction transverse to the xz-plane (Guazzoni: please refer to the axes shown in Figures 7A-7G).
Regarding claim 23, all of the previously recited limitations are taught by Guazzoni and modified above, wherein modified Guazzoni further teaches wherein the lifting mechanism sets the cutting wheel on the test specimen in a y-direction perpendicularly to the xz-plane (Guazzoni: see Figures 7A-7G regarding the inclination, pivoting, and multiple ways in which the cutting wheel 35 contacts the slab 35).
Allowable Subject Matter
Claims 2 and 15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 3, 4, 7, 8, and 10 depend from claim 2 and inherit the allowable subject matter indicated in claim 2. 
The following is a statement of reasons for the indication of allowable subject matter:  	
Regarding claim 2, the combination prior art of prior art teaches the claimed invention as applied to claim 1 above, however, the prior art does not anticipate, teach, or suggest the first and second mechanical rotating means disposed in and functioning as required by the claim, in combination with additional elements of the claim. 
Regarding claim 15, the combination prior art of prior art teaches the claimed invention as applied to claim 1 above however, the prior art does not anticipate, teach, or suggest the diameter measuring device disposed in and functioning as required by the claimed invention, in combination with additional elements of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723